DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lawrence Chen (Registration #67768) on 06/24/2022.
	The claims shall be amended as follows:
1.	(Currently Amended) A method comprising:
receiving a model of a part to be manufactured, wherein the model includes a plurality of original faces; 
classifying each face in the model according to a relative face curvature according to classifications that include at least a high-curvature classification;
identifying sliver faces and narrow blend faces from the plurality of original faces, wherein a sliver face is a face whose area to perimeter ratio is below a first specified threshold, and wherein a narrow blend face is a face that is a sliver face at more than two times a specified minimum element size and is characterized by unidirectional or bidirectional curvature;
classifying any sliver faces and narrow blend faces of the plurality of original faces into zones based on faces surrounding the sliver faces and the narrow blend faces; 
merging contiguous faces in each of the zones; 
detecting special faces, wherein the special faces are faces that are four-sided fillets, beads, annuli, circular faces, locally narrow faces, narrow blend faces, sliver faces, or any combination thereof;
restoring original faces in the high-curvature classification except for the special faces;
processing shared edges of the restored original faces to produce merged faces;
merging together any merged faces that produce a locally narrow face or an isthmus face, wherein an isthmus face is a face having a narrow area below a second specified threshold, and wherein a locally narrow face is a face that is not as thin as a sliver face nor has an isthmus, but has a narrow tail; and
storing a modified model of the part to be manufactured.

5.       (Canceled)
11.	(Canceled)

12.	(Canceled)

13.	(Currently Amended) A system comprising:
	a processor; and
	a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause a data processing system to:
receive a model of a part to be manufactured, wherein the model includes a plurality of original faces; 
classify each face in the model according to a relative face curvature according to classifications that include at least a high-curvature classification;
identify sliver faces and narrow blend faces from the plurality of original faces, wherein a sliver face is a face whose area to perimeter ratio is below a first specified threshold, and wherein a narrow blend face is a face that is a sliver face at more than two times a specified minimum element size and is characterized by unidirectional or bidirectional curvature;
classify any sliver faces and narrow blend faces of the plurality of original faces into zones based on faces surrounding the sliver faces and the narrow blend faces; 
merge contiguous faces in each of the zones; 
detect special faces, wherein the special faces are faces that are four-sided fillets, beads, annuli, circular faces, locally narrow faces, narrow blend faces, sliver faces, or any combination thereof;
restore original faces in the high-curvature classification except for the special faces;
process shared edges of the restored original faces to produce merged faces;
merge together any merged faces that produce a locally narrow face or an isthmus face, wherein an isthmus face is a face having a narrow area below a second specified threshold, and wherein a locally narrow face is a face that is not as thin as a sliver face nor has an isthmus, but has a narrow tail; and
store a modified model of the part to be manufactured.

18.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause a computing system to:
receive a model of a part to be manufactured, wherein the model includes a plurality of original faces; 
classify each face in the model according to a relative face curvature according to classifications that include at least a high-curvature classification;
identify sliver faces and narrow blend faces from the plurality of original faces, wherein a sliver face is a face whose area to perimeter ratio is below a first specified threshold, and wherein a narrow blend face is a face that is a sliver face at more than two times a specified minimum element size and is characterized by unidirectional or bidirectional curvature;
classify any sliver faces and narrow blend faces of the plurality of original faces into zones based on faces surrounding the sliver faces and the narrow blend faces; 
merge contiguous faces in each of the zones; 
detect special faces, wherein the special faces are faces that are four-sided fillets, beads, annuli, circular faces, locally narrow faces, narrow blend faces, sliver faces, or any combination thereof;
restore original faces in the high-curvature classification except for the special faces;
process shared edges of the restored original faces to produce merged faces;
merge together any merged faces that produce a locally narrow face or an isthmus face, wherein an isthmus face is a face having a narrow area below a second specified threshold, and wherein a locally narrow face is a face that is not as thin as a sliver face nor has an isthmus, but has a narrow tail; and
store a modified model of the part to be manufactured.

Allowable Subject Matter
Claims 1-4, 6-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kanthasamy (US 9830744) at least in Abstract and col 6. Lines 23-48, teaches generating a mesh of a model by categorizing geometric features of the model and dividing the geometric features into surface shapes. A mesh is generated for each surface shape and interconnecting the generated mesh to form a mesh for the model… the geometry cleanup system 44 may be utilized to merge edges (vertex suppress), split edges, merge faces (edge suppress), and split faces to create a high-quality surface mesh. Edges or faces may be merged or split based on the presence of or lack of features associated with the edges or faces. For example, merge edges/faces operation may be applied to a fillet to create better meshable regions. The geometry cleanup system 44 may further be utilized to simplify the geometry of the model, such as by suppressing all of the holes in the model smaller than a predetermined threshold size. The geometry cleanup system 44 may use automatic and/or interactive procedures to simplify or modify the geometry of the model.
Makem (US 20170061037) teaches generating meshes for object models of structures for use with finite element analysis simulations carried out on the structure. The system may include at least one processor configured to classify a type of an input face of a three dimensional (3D) object model of a structure based at least in part on a number of loops included by the input face. The processor may also select based on the classified type of the input face a multi-block decomposition algorithm from among a plurality of multi-block decomposition algorithms that the processor is configured to use. Further the processor may use the selected multi-block decomposition algorithm to determine locations of a plurality of blocks across the input face. In addition the processor may mesh each block to produce mesh data defining a mesh that divides the input face into a plurality of quadrilateral elements... [0085], The input face may be first boundary discretized at a size slightly smaller than a user configurable element size which may correspond to an intended feature size. This means if there are features on the face boundary much smaller than the user configurable element size, the algorithm may be configured to ignore them. [0112], classifying the type of the input face for a plurality of input faces may include determining whether: at least one of the input faces includes a single loop or multiple loops; whether at least one of the input faces includes a cylindrical surface; whether at least one of the input faces includes a medial axis bead; and whether at least one of the input faces includes a medial axis annulus.
Mason (US 20170046874) at least in Abstract, teaches an example method of transforming polygonal meshes by sub-polychord collapse may include identifying, among a plurality of sub-polychords of a given size, a seed sub-polychord having an optimal value of a metric associated with collapsing the respective sub-polychord. The example method may further include identifying a first test value of the metric for a first test sub-polychord comprising the seed sub-polychord and a first adjacent edge, and further identifying a second test value of the metric for a second test sub-polychord comprising the seed sub-polychord and a second adjacent edge. The example method may further include, responsive to determining a minimum of the first test value of the metric and the second test value of the metrics is less than a base value of the metric for the seed sub-polychord, transforming the seed sub-polychord by adding an adjacent edge that produces a test sub-polychord having the minimum test value.
The combine references of Kanthasamy, Makem and Mason do not recite all the limitations as in claims 1, 13, 18 and its dependent claims. Neither Kanthasamy nor Makem nor Mason teaches or suggests identifying sliver faces and narrow blend faces from the plurality of original faces, wherein a sliver face is a face whose area to perimeter ratio is below a first specified threshold, and wherein a narrow blend face is a face that is a sliver face at more than two times a specified minimum element size and is characterized by unidirectional or bidirectional curvature; classifying any sliver faces and narrow blend faces of the plurality of original faces into zones based on faces surrounding the sliver faces and the narrow blend faces; merging contiguous faces in each of the zones; detecting special faces, wherein the special faces are faces that are four-sided fillets, beads, annuli, circular faces, locally narrow faces, narrow blend faces, sliver faces…; restoring original faces in the high-curvature classification except for the special faces; processing shared edges of the restored original faces to produce merged faces; merging together any merged faces that produce a locally narrow face or an isthmus face, wherein an isthmus face is a face having a narrow area below a second specified threshold, and wherein a locally narrow face is a face that is not as thin as a sliver face nor has an isthmus, but has a narrow tail… in view of the independent claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619